                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    PAMELA WHITNEY,                                 MEMORANDUM DECISION AND
                                                    ORDER GRANTING MOTION FOR
                             Plaintiffs,            LEAVE TO FILE AMENDED
    v.                                              COMPLAINT

    AMERICAN BLUE RIBBON HOLDINGS,                  Case No. 2:18-cv-278 JNP
    LLC, a Delaware Limited Liability
    Company, John Does I – X, XYZ                   District Judge Jill Parrish
    Corporations and/or Limited Liability
    Companies I – X.,                               Magistrate Judge Brooke Wells

                             Defendants.


           Plaintiff Pamela Whitney seeks Leave to File an Amended Complaint. 1 Plaintiff seeks to

amend the original complaint because “Defendants have modified portions of the property which

altered some of the barriers complained of [in the initial complaint].”2 Plaintiff further argues

these changes have created new barriers to access. The court will grant the motion.

           Rule 15(a) of the Federal Rules of Civil Procedure provides that a party may amend its

pleadings by leave of the Court, “and leave shall be freely given when justice so requires.” 3

Relevant here, is also the fact that Defendants have not filed any opposition to Plaintiff’s motion

and the time to do so has passed. 4 “Failure to respond timely to a motion, other than for summary

judgment, may result in the court’s granting the motion without further notice.” 5 The court notes




1
    ECF No. 21.
2
    ECF No. 21, p. 1.
3
    Foman v. Davis, 371 U.S. 178, 182 (1962).
4
    DUCivR 7-1(b)(3).
5
    DUCivR 7-1(d).
however that an alleged ADA violation that is remediated may be found moot. 6 The Supreme

Court has made clear that an “actual controversy must exist not only at the time the complaint is

filed, but through all stages of the litigation.” 7 “A request for prospective relief can be mooted by

a defendant's voluntary compliance if the defendant meets the ‘formidable burden’ of

demonstrating that it is ‘absolutely clear the allegedly wrongful behavior could not reasonably be

expected to recur.’ Such a burden will typically be met only by changes that are permanent in

nature and that foreclose a reasonable chance of recurrence of the challenged conduct.” 8 Finally,

the court reminds Plaintiff’s counsel that Rule 11 sanctions may be warranted if Ms. Whitney

lacks an “objectively reasonable basis for any portion of the complaint.” 9

           Plaintiff’s Motion to Amend is HEREBY GRANTED.



                      DATED this 22 March 2019.




                                                          Brooke C. Wells
                                                          United States Magistrate Judge




6
 See e.g., Shelton v. Cafe Rio, Inc., No. 1:17-CV-00070, 2017 WL 4402425, at *3 (D. Utah Oct. 2, 2017) (“Because
Shelton’s only claim was one for injunctive relief under Title III of the ADA, and the requested injunctive relief has
been voluntarily complied with, the claim is moot.”).
7
    Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013).
8
 Tandy v. City of Wichita, 380 F.3d 1277, 1291 (10th Cir. 2004) (quoting Friends of the Earth, Inc. v. Laidlaw
Envtl. Servs. (TOC), Inc., 528 U.S. 167, 190, 120 S. Ct. 693, 709, 145 L. Ed. 2d 610 (2000)).
9
 Schutts v. Bentley Nevada Corp., 966 F. Supp. 1549, 1560 (D. Nev. 1997) (imposing Rule 11 sanctions for an
ADA claim that lacked foundation in law).



                                                            2
